DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 10/19/2020. Claims 1-20 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5-7, 9, 11, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-10, step 1 analysis, the subject matter of claims 1-10 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-10 are directed to a method.
Claims 1-10 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-10 are directed to a method for identifying one or more charging stations that include characteristics matching the context information for a current trip traveled by an electric vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of an electric vehicle identifying which charging stations are located proximate to a current geographical route traveled by or predicted to be traveled by the electric vehicle; have a charging cost that is below a predetermined maximum cost to charge the electric vehicle; and/or are part of a charging network of which the electric vehicle is a member. Thus, the claims recite a mental process.
Claims 1-10 include the revised step 2A, prong two, additional elements of receiving a request from an electric vehicle to find a charging station; accessing context information for a current trip traveled by the electric vehicle associated with the request; and presenting information to the electric vehicle via a user interface of the electric vehicle that indicates the identified one or more charging stations. Receiving a request and accessing context information amount to mere data gathering, which is a form of insignificant extra-solution activity. Presenting information is insignificant post-solution activity. Claims 1, 4-7 and 9 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 1, 4-7 and 9 generally link the use of the abstract idea to a particular technological environment or field of use (electric vehicle charging systems). 
Claims 2-3, 8 and 10 include the additional limitation of displaying, within a displayed map, icons representative of the charging stations. This additional element integrates the abstract idea into a practical application by providing the driver of the electric vehicle with useful information in a form which is practical to use while driving. Therefore, claims 2-3, 8 and 10 are not rejected under 35 U.S.C. 101.
Claims 1, 4-7 and 9 include the step 2B additional element of a user interface. Applicant’s specification does not provide any indication that the user interface is anything other than a conventional user interface. Presenting information is a well-understood, routine and conventional function when claimed using a generic user interface. User interfaces are widely prevalent and in common use in electric vehicle charging systems. A user interface is not significantly more than the judicial exception since it is a well-understood, routine and conventional feature previously known to the electric vehicle industry. Therefore, claims 1, 4-7 and 9 are rejected under 35 U.S.C. 101.
Regarding claims 11-19, step 1 analysis, the subject matter of claims 11-19 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 11-19 are directed to a device.
Claims 11-19 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 11-19 are directed to a device for identifying one or more charging stations that include characteristics matching the context information. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver of an electric vehicle identifying which charging stations are located proximate to a current geographical route traveled by or predicted to be traveled by the electric vehicle; have a charging cost that is below a predetermined maximum cost to charge the electric vehicle; and/or are part of a charging network of which the electric vehicle is a member. Thus, the claims recite a mental process.
Claims 11-19 include the revised step 2A, prong two, additional elements of receiving a request to find a charging station; accessing context information for a current trip traveled by an electric vehicle associated with the request and associated with the mobile device; and presenting information to the electric vehicle via the mapping application that indicates the identified one or more charging stations. Receiving a request and accessing context information amount to mere data gathering, which is a form of insignificant extra-solution activity. Presenting information is insignificant post-solution activity. Claims 11 and 14-18 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 11 and 14-18 generally link the use of the abstract idea to a particular technological environment or field of use (electric vehicle charging systems). 
Claims 12-13 and 19 include the additional limitation of displaying, within a displayed map, icons representative of the charging stations. This additional element integrates the abstract idea into a practical application by providing the driver of the electric vehicle with useful information in a form which is practical to use while driving. Therefore, claims 12-13 and 19 are not rejected under 35 U.S.C. 101.
Claims 11 and 14-18 include the step 2B additional elements of a non-transitory, computer-readable storage medium, a mobile application, a mobile device, and a mapping application. Applicant’s specification does not provide any indication that the medium, applications and mobile device are anything other than conventional media, applications and mobile devices. Receiving and accessing data, and presenting information are well-understood, routine and conventional functions when claimed using a generic storage medium. Presenting information is a well-understood, routine and conventional function when claimed using generic applications and mobile devices. Media, applications and mobile devices are widely prevalent and in common use in electric vehicle charging systems. Media, applications, and mobile devices are not significantly more than the judicial exception since they are well-understood, routine and conventional feature previously known to the electric vehicle industry. Therefore, claims 11 and 14-18 are rejected under 35 U.S.C. 101.
Regarding claim 20, step 1 analysis, the subject matter of claim 20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 20 is directed to a device.
Claim 20 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 20 is directed to a device for identifying one or more charging stations that satisfy parameters for a current trip traveled by an electric vehicle that is associated with a request, including: determining, for each charging station, a travel time associated with the electric vehicle traveling to the one or more prospective charging stations; selecting prospective charging stations that are currently unavailable but predicted to be available to charge the electric vehicle after the determined travel time has lapsed; and automatically selecting a charging station from the identified one or more charging stations that is a best match for the electric vehicle with respect to other electric vehicles also sending requests to find available charging stations. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses a driver of an electric vehicle determining which charging stations are likely to be available to charge an electric vehicle at the time he expects to be traveling near the charging stations. Thus, the claim recites a mental process.
Claim 20 includes the revised step 2A, prong two, additional elements of receiving a request to find an available charging station for an electric vehicle, and presenting information to the electric vehicle that indicates the selected charging station. Receiving a request amounts to mere data gathering, which is a form of insignificant extra-solution activity. Presenting information is insignificant post-solution activity. Claim 20 does not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claim 20 generally links the use of the abstract idea to a particular technological environment or field of use (electric vehicle charging systems). 
Claim 20 includes the step 2B additional elements of a non-transitory computer-readable storage medium, a mobile application, and a mobile device. Applicant’s specification does not provide any indication that the medium, application and mobile device are anything other than conventional media, applications and mobile devices. Receiving data and presenting information are well-understood, routine and conventional functions when claimed using a generic storage medium. Presenting information is a well-understood, routine and conventional function when claimed using generic applications and mobile devices. Media, applications and mobile devices are widely prevalent and in common use in electric vehicle charging systems. Media, applications, and mobile devices are not significantly more than the judicial exception since they are well-understood, routine and conventional feature previously known to the electric vehicle industry. Therefore, claim 20 is rejected under 35 U.S.C. 101.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 11, “the mapping application” lacks antecedent basis.
Claims 12-19 depend on claim 11.
Appropriate correction is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US-2013/0179057-A1, hereinafter Fisher).
Regarding claim 1, Fisher discloses:
receiving a request from an electric vehicle to find a charging station (paragraph [0084]; FIG. 1, client-11, server-12, EV-15, application-20, and network devices associated with electric vehicle charging stations-30; and FIG. 17, Add Charging Station);
accessing context information for a current trip traveled by the electric vehicle associated with the request (paragraphs [0083-0091] and FIG. 23, Network Stations Only, Free Stations Only, Public Stations Only, and Favorites Only);
identifying one or more charging stations that include characteristics matching the context information for the current trip traveled by the electric vehicle (paragraphs [0087-0088] and FIG. 24, client application screen display showing a listing of charging stations found near a requested or current location); and
presenting information to the electric vehicle via a user interface of the electric vehicle that indicates the identified one or more charging stations (paragraphs [0087-0088] and FIG. 25, map display showing locations of the charging stations).


Regarding claim 2, Fisher further discloses:
accessing information associated with a state of charge for the electric vehicle (paragraph [0084] and FIG. 17, Your Car’s Current Location, Charge, and Range);
determining at least one of the identified one or more charging stations is located within a suitable distance to the electric vehicle, the suitable distance based on the determined state of the charge for the electric vehicle (paragraphs [0090-0091] and FIG. 30, client application screen display regarding planning a proposed trip); and 
wherein presenting information to the electric vehicle that indicates the identified one or more charging stations includes displaying, within a displayed map presented by a mapping application, icons representative of the charging stations that are located within the suitable distance to the electric vehicle (paragraphs [0090-0091] and FIG. 32, map screen display illustrating the proposed route).
Regarding claim 3, Fisher further discloses:
accessing information associated with an availability of the identified one or more charging stations (paragraph [0088] and FIG. 26, client application screen display showing details of a selected charging station, including its present status);
determining at least one of the identified one or more charging stations is available to charge the electric vehicle based on the accessed availability information (paragraph [0088]); and
wherein presenting information to the electric vehicle that indicates the identified one or more charging stations includes displaying, within a displayed map presented by a mapping application, icons representative of the charging stations that are available to charge the electric vehicle (paragraphs [0090-0091] and FIG. 32, map screen display illustrating the proposed route).



Regarding claims 4 and 14, Fisher further discloses:
wherein accessing context information for a current trip traveled by an electric vehicle includes accessing information associated with a current geographical route traveled by the electric vehicle (paragraphs [0084-0088] and FIG. 22, client application screen display for conducting a search for charging stations near a current location of the EV); and
wherein identifying one or more charging stations that include characteristics matching the context information includes identifying at least one charging station that is located proximate to the current geographical route traveled by the electric vehicle (paragraphs [0087-0088]).
Regarding claims 5 and 15, Fisher further discloses:
wherein accessing context information for a current trip traveled by an electric vehicle includes accessing information associated with a geographical route predicted to be traveled by the electric vehicle (paragraphs [0095-0096] and FIG. 38, client application screen display showing an upcoming commute and a series of stored commutes, along with travel time information based on current and statistically projected traffic conditions); and
wherein identifying one or more charging stations that include characteristics matching the context information includes identifying at least one charging station that is located proximate to the current geographical route predicted to be traveled by the electric vehicle (paragraphs [0087-0088]).
Regarding claims 6 and 16, Fisher further discloses:
wherein accessing context information for a current trip traveled by an electric vehicle includes accessing information indicating costs to charge at the one or more charging stations (paragraphs [0087-0088]); and
wherein identifying one or more charging stations that include characteristics matching the context information includes identifying at least one charging station having an associated charging cost that is below a predetermined maximum cost to charge the electric vehicle (paragraphs [0087-0088]).
Regarding claims 7 and 17, Fisher further discloses:
wherein accessing context information for a current trip traveled by an electric vehicle includes accessing information identifying charging networks providing the one or more charging stations (paragraph [0087] and FIG. 23, Network Stations Only, Free Stations Only, Public Stations Only, and Favorites Only); and
wherein identifying one or more charging stations that include characteristics matching the context information includes identifying at least one charging station that is provided by a charging network of which the electric vehicle is a member (paragraph [0087]).
Regarding claim 8, Fisher further discloses:
wherein presenting information to the electric vehicle that indicates the identified charging stations includes displaying icons within a displayed map presented by a mapping application (paragraphs [0090-0091]; FIG. 1, client-11, server-12, EV-15, and application-20; and FIG. 32, map screen display illustrating the proposed route); and
the icons representative of the identified charging stations (paragraphs [0090-0091]).
Regarding claim 9, Fisher further discloses:
wherein presenting information to the electric vehicle that indicates the identified charging stations includes presenting a list of information descriptive of the identified charging stations (paragraph [0088]; FIG. 24, client application screen display showing a listing of charging stations found near a requested or current location; and FIG. 26, client application screen display showing details of a selected charging station, including its present status).




Regarding claim 10, Fisher further discloses:
wherein presenting information to the electric vehicle that indicates the identified charging stations includes displaying, via a displayed map provided by a mapping application of the user interface of the electric vehicle (paragraphs [0090-0091]; FIG. 1, client-11, server-12, EV-15, and application-20; and FIG. 32, map screen display illustrating the proposed route); 
a graphical element indicating a range of travel available to the electric vehicle based on a determined state of charge for the electric vehicle (paragraphs [0089-0090] and FIG. 29, client application screen display showing a car’s present location and status, and a series of route points for a trip); and
icons representative of the identified charging stations located within the determined range of travel available to the electric vehicle (paragraph [0090]; FIG. 30, client application screen display regarding planning a proposed trip; and FIG. 32, map screen display illustrating the proposed route).
Regarding claim 11, Fisher further discloses:
A non-transitory, computer-readable storage medium whose contents, when executed by a mobile application supported by a mobile device, cause the mobile application to perform a method, the method comprising: (paragraphs [0065-0076] and FIG. 1, client-11, server-12, EV-15, application-20, and network devices associated with electric vehicle charging stations-30);
receiving a request to find a charging station (paragraph [0084] and FIG. 17, Add Charging Station);
accessing context information for a current trip traveled by an electric vehicle associated with the request and associated with the mobile device (paragraphs [0083-0091] and FIG. 23, Network Stations Only, Free Stations Only, Public Stations Only, and Favorites Only);
identifying one or more charging stations that include characteristics matching the context information (paragraphs [0087-0088] and FIG. 24, client application screen display showing a listing of charging stations found near a requested or current location); and
presenting information to the electric vehicle via the mapping application that indicates the identified one or more charging stations (paragraphs [0087-0088] and FIG. 25, map display showing locations of the charging stations).
Regarding claim 12, Fisher further discloses:
accessing information associated with a state of charge for the electric vehicle (paragraph [0084] and FIG. 17, Your Car’s Current Location, Charge, and Range);
determining at least one of the identified one or more charging stations is located within a suitable distance to the electric vehicle, the suitable distance based on the determined state of the charge for the electric vehicle (paragraphs [0090-0091] and FIG. 30, client application screen display regarding planning a proposed trip); and 
wherein presenting information to the electric vehicle that indicates the identified one or more charging stations includes displaying, within a displayed map presented by the mapping application, icons representative of the charging stations that are located within the suitable distance to the electric vehicle (paragraphs [0090-0091] and FIG. 32, map screen display illustrating the proposed route).
Regarding claim 13, Fisher further discloses:
accessing information associated with an availability of the identified one or more charging stations (paragraph [0088] and FIG. 26, client application screen display showing details of a selected charging station, including its present status);
determining at least one of the identified one or more charging stations is available to charge the electric vehicle based on the accessed availability information (paragraph [0088]); and
wherein presenting information to the electric vehicle that indicates the identified one or more charging stations includes displaying, within a displayed map presented by the mapping application, icons representative of the charging stations that are available to charge the electric vehicle (paragraphs [0090-0091] and FIG. 32, map screen display illustrating the proposed route).
Regarding claim 18, Fisher further discloses:
wherein presenting information to the electric vehicle that indicates the identified charging stations includes displaying icons within a displayed map presented by the mapping application (paragraphs [0090-0091]; FIG. 1, client-11, server-12, EV-15, and application-20; and FIG. 32, map screen display illustrating the proposed route); and
the icons representative of the identified charging stations (paragraphs [0090-0091]).
Regarding claim 19, Fisher further discloses:
wherein presenting information to the electric vehicle that indicates the identified charging stations includes displaying, via a displayed map provided by the mapping application of a mobile device associated with the electric vehicle (paragraphs [0090-0091]; FIG. 1, client-11, server-12, EV-15, and application-20; and FIG. 32, map screen display illustrating the proposed route); 
a graphical element indicating a range of travel available to the electric vehicle based on a determined state of charge for the electric vehicle (paragraphs [0089-0090] and FIG. 29, client application screen display showing a car’s present location and status, and a series of route points for a trip); and
icons representative of the identified charging stations located within the determined range of travel available to the electric vehicle (paragraph [0090]; FIG. 30, client application screen display regarding planning a proposed trip; and FIG. 32, map screen display illustrating the proposed route).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Taguchi (US-2011/0032110-A1, hereinafter Taguchi).
Regarding claim 20, Fisher further discloses:
A non-transitory computer-readable storage medium whose contents, when executed by a mobile application supported by a mobile device, cause the mobile application to perform a method, the method comprising: (paragraphs [0065-0076] and FIG. 1, client-11, server-12, EV-15, application-20, and network devices associated with electric vehicle charging stations-30);
receiving a request to find an available charging station for an electric vehicle (paragraph [0084] and FIG. 17, Add Charging Station); and
identifying one or more charging stations that satisfy parameters for a current trip traveled by the electric vehicle that is associated with the request (paragraphs [0087-0088] and FIG. 24, client application screen display showing a listing of charging stations found near a requested or current location).
Fisher does not disclose selecting prospective charging stations that are currently unavailable but predicted to be available to charge the electric vehicle after a determined travel time has lapsed. However, Taguchi discloses an electric power amount information output device, including the following features:
including: determining, for each charging station, a travel time associated with the electric vehicle traveling to the one or more prospective charging stations (paragraph [0074]);
selecting prospective charging stations that are currently unavailable but predicted to be available to charge the electric vehicle after the determined travel time has lapsed (paragraphs [0079] and [0088-0091]);
automatically selecting a charging station from the identified one or more charging stations that is a best match for the electric vehicle with respect to other electric vehicles also sending requests to find available charging stations (paragraphs [0113-0117]); and
presenting information to the electric vehicle that indicates the selected charging station (paragraphs [0116-0117]).
Taguchi teaches that an in-vehicle control unit performs the charging station reservation process (paragraphs [0116-0117]), based on charging station availability information, estimated electric vehicle station-arrival time, charging start time, estimated electric vehicle destination-arrival time, total electric power consumption amount, and the electric vehicle travel time to the charging station (paragraph [0091]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the automatic reservation process based on charging station availability at the time of electric vehicle arrival at the charging station of Taguchi into the electric vehicle charging station reservation system which displays charging station charger levels, availability for charging, location hours, phone and access details, photo of the location, user reviews and comments of Fisher (paragraph [0088]). A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of scheduling use of a charging station when an electric vehicle is expected to be at the charging station. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiyama et al. (US-2014/0163877-A1) discloses a vehicle display terminal which indicates route guidance information and predicted remaining battery capacity when the vehicle is predicted to arrive at a charging station.
Hoch et al. (US-2014/0288832-A1) discloses a vehicle device which produces a route plan and an energy fill-up plan taking into account time data and geographical positions associated with charging station appointments, available residual energy amount, and energy consumption of the vehicle on a potential travel route.
Hyde et al. (US-2015/0091503-A1) discloses a system for planning a navigational route for an electric vehicle which provides a contingency plan for the unavailability of a charging station (paragraph [0318]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667